Citation Nr: 1549777	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-31 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for torn lateral collateral ligament (LCL) of the left knee with osteoarthritis, bursitis, and iliotibial band friction syndrome.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 2001 and from February 2006 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
The June 2012 rating decision granted service connection for torn LCL of the left knee with osteoarthritis, bursitis, and iliotibial band fraction syndrome; a noncompensable evaluation was assigned.  During the pendency of the appeal, the RO increased the assigned rating to 10 percent.  See the rating decision dated September 2013.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

The June 2012 rating decision also denied entitlement to service connection for sinusitis, deviated nasal septum, acid reflux/gastroesophageal reflux disease (GERD), and left foot plantar fasciitis.  The Veteran disagreed with the denials in an October 2012 notice of disagreement (NOD).  In a September 2013 rating decision, the RO granted entitlement to service connection for left foot plantar fasciitis and a noncompensable evaluation was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In September 2013, a statement of the case (SOC) was issued, which continued to deny an increased initial rating for the left knee disability, as well as entitlement to service connection for sinusitis and deviated nasal septum.  The Veteran filed a substantive appeal in November 2013; however, he specifically referenced only the issue of entitlement to an increased rating for the left knee disability; he did not refer to the sinusitis or deviated septum claims.  An appeal as to the sinusitis and deviated septum claims has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, said issues are not in appellate status and will be addressed no further herein.

In September 2013, the RO granted service connection for GERD; a 10 percent disability rating was assigned.  The Veteran disagreed with the assigned rating and a statement of the case (SOC) was issued in November 2014.  However, he did not perfect an appeal as to the increased initial rating claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).  As such, the issue of entitlement to an increased initial rating for GERD is not in appellate status and will be addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


REMAND

The Veteran was last afforded a VA examination in August 2011, at which time the VA examiner reported that the Veteran did not have flare-ups.  However, in the November 2013 VA Form 9, the Veteran described recurrent flare-ups of increased left knee symptomatology following physical activity.  The evidence of record is therefore lacking with regard to the current severity of the service-connected left knee disability.  Thus, to ensure the record reflects the current extent of the Veteran's left knee symptomatology, a new examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected left knee disability.

Upon remand, any pertinent records of ongoing treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Once the above-requested development has been completed, the Veteran should be afforded a VA orthopedic examination to determine the current severity of the service-connected torn LCL of the left knee with osteoarthritis, bursitis, and iliotibial band friction syndrome.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should report the range of motion of the left knee in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

The examiner should equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.

The examiner should also address the impact of the service-connected left knee disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, adjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

